DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 03/28/2022 have been placed in record and considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
a. In claim 1, line 1, “wireless device” should read “wireless device (WD)” to be consistent with line 4 “the WD”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 5, 7-8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 recites "the processing ". It is not clear if “the processing” is referring to a processing by the transmission processing circuitry of the network node or a processing by the receiving WD which is expected to decode, making the claim indefinite.
	Dependent claims 3-4 and 21 are also indefinite for the above reason.

	Claim 5, 7-8 and 22 with similar language as claims 1, 3-4 and 21, are also interpreted same as claims 3-4 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 7-9, 11-15 and 17-24 are rejected under 35 U.S.C 103 as being unpatentable over Lee et al. (US 20180227077 A1, hereinafter ‘LEE’) in view of Sarkis et al. (US 20200007275 A1, hereinafter ‘SARKIS’).
Regarding claim 1, LEE teaches a network node configured to communicate with a wireless device (Fig. 1, [0020] The communication system 100 includes a first electronic device 110 and a second electronic device 160 that are in wireless communication. [0022] one of the first electronic device 110 and the second electronic device 160 is an interface node in a telecommunication service provider, and the other electronic device is a terminal device. For example, the first electronic device 110 is the interface node (network node), and the second electronic device 160 is the terminal device (wireless device), or the first electronic device 110 is the terminal device (wireless device), and the second electronic device 160 is the interface node (network node)), the network node comprises comprising a radio interface and a processing circuitry (Fig. 1, [0043] the first electronic device 110 includes a first transceiver 113 and a first baseband processing circuit 120 coupled together. The first electronic device 110 includes other suitable components, such as processors 111, memory 112, and the like.) configured to:
communicate to the WD, information corresponding to a transport block, at least one code block of the transport block being processed based at least in part on a reference value (Fig. 2, [0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. In the FIG. 2 example, the redundancy versions RV0-RV2 are redundancy versions having pre-defined indexes, and the redundancy versions RV3 and RV4 depend on the redundancy version of the last transmission (or last retransmission). (Fig. 5 Steps 540-S570) [0085] At S540, a redundancy version is selected. For an initial transmission, an initial redundancy version, such as RV0 is selected. [0086] At S550, the selected redundancy version is transmitted. [0088] At S570, a reason for retransmission (retransmission scenario) is determined and the process returns to S540 to select a redundancy version based on the retransmission scenario),
the reference value indicating a largest index corresponding to a bit within a circular buffer for the at least one code block of a transport block (Fig. 2, [0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. In the FIG. 2 example, the redundancy versions RV0-RV2 are redundancy versions having pre-defined indexes, and the redundancy versions RV3 and RV4 depend on the redundancy version of the last transmission (or last retransmission). (pre-defined indexes indicates to the largest bit index for respective redundancy versions of code blocks)).
LEE is silent about the processing based at least in part on the reference value comprising one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block, based at least in part on the reference value.
In an analogous art, SARKIS teaches the processing based at least in part on the reference value comprising one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block, based at least in part on the reference value ([0084] In some cases, the error correcting codes (e.g., LDPC) may include a circular buffer that indicates how many bits a decoder has to decode for a codeword. The circular buffer may include different redundancy versions (RVs) to indicate where the bits for the codeword start within a codeblock, where four different types of RVs are defined. For example, a first RV (e.g., RV0) may indicate that the codeword starts at bit 0 of the codeblock (a largest index corresponding to a bit within a circular buffer for the at least one code block for RV0), a second RV (e.g., RV1) may indicate that the codeword starts at roughly the quarter mark of the codeblock (a largest index corresponding to a bit within a circular buffer for the at least one code block for RV1), a third RV (e.g., RV2) may indicate that the codeword starts at the halfway mark of the codeblock, and a fourth RV (e.g., RV3) may indicate that the codeword starts at roughly the five-sixths mark of the codeblock. Once bits of the codeword reach the end of the codeblock for the second, third, and fourth RVs, the bits may wrap around to bit 0 of the codeblock (e.g., circle around based on the circular buffer) (a largest index corresponding to a bit within a circular buffer for the at least one code block for respective RV). In some cases, initial transmissions may be transmitted according to RV0.

(Fig. 2, [0091]) UE 115-a may be designed to sustain an information throughput for

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where 14 is the slot duration in symbols and TBS.sub.max indicates a maximum TBS….such that UE 115-a may sustain information throughput up to a predetermined decoding throughput threshold (TP.sub.max). TP.sub.max may be given as follows in Equation 1.	

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
 See also Fig. 3, Step 335, [0122] at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005]).

Regarding claim 3, LEE teaches the network node of claim 1, wherein the processing based at least in part on the reference value comprises one of a skip transmission and a partial skip transmission for a transmission of one or more code blocks of the transport block (Fig. 2, [0027] FIG. 2 shows a diagram 200 of a hybrid redundancy version design according to an embodiment of the disclosure. The diagram 200 shows a code block 211 having a set of information bits. The code block 211 is encoded to generate an encoded code block 210. The encoded code block 210 includes the set of information bits and parity bits 212. In an example, a portion of the encoded code block 210, such as a portion of the information bits as shown by 215, is punctured and the rest of the encoded code block 210, as shown by 217, is buffered in a circular buffer 220 (indicating one of a skip transmission and a partial skip transmission for a transmission of one or more code blocks of the transport block based on the reference value for respective hybrid redundancy version transmission)), based at least in part on the reference value ([0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. In the FIG. 2 example, the redundancy versions RV0-RV2 are redundancy versions having pre-defined indexes, and the redundancy versions RV3 and RV4 depend on the redundancy version of the last transmission (or last retransmission). [0029] In an example, the redundancy versions RV0-RV2 are defined according to the start positions. In the FIG. 2 example, the redundancy version RV0 is defined by a start position as shown by 221, the redundancy version RV1 is defined by a start position as shown by 222, and the redundancy version RV2 is defined by a start position as shown by 223. In an embodiment, the start positions are indicated by fixed values. In an example, the fixed values are indicative of start positions for the redundancy versions RV0-RV2 in the circular buffer 220 (indicating a partial skip transmission for a transmission of one or more code blocks of the transport block for overlapping transmission bits between last RV and next RV as shown in Fig. 2). [0032] Further, in the FIG. 2 example, the redundancy version RV3 is defined to continue from the redundancy version of the last transmission for the code block. For example, when the last transmission has the redundancy version RV0, and the redundancy version RV3 is used for the next retransmission, the next retransmission (corresponding to the redundancy version RV3) starts after the last bit of the redundancy version RV0, as shown by 231. When the last transmission has the redundancy version RV2 and the redundancy version RV3 is used for the next retransmission, the next retransmission (corresponding to the redundancy version RV3) starts after the last bit of the redundancy version RV2, as shown by 233 (indicating a skip transmission for skipping the transmission bits of the last RV in transmission of next RV)).

Regarding claim 4, LEE is silent about the network node of claim 1, wherein the processing based at least in part on the reference value comprises processing according to whether the reference value one of exceeds and at least meets a threshold value.
SARKIS teaches wherein the processing based at least in part on the reference value comprises processing according to whether the reference value one of exceeds and at least meets a threshold value ([0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
(Fig. 3, Steps 330-335, [0121]) At 330, UE 115-b may decode the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions being less than the predetermined decoding throughput threshold.
[0122] Alternatively, at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005]).

Regarding claim 5, the claim is interpreted, mutatis mutandis, of claim 1 and rejected for the same reason as set forth for claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 9, LEE teaches a wireless device (WD) configured to communicate with a network node (Fig. 1, [0020] The communication system 100 includes a first electronic device 110 and a second electronic device 160 that are in wireless communication. [0022] one of the first electronic device 110 and the second electronic device 160 is an interface node in a telecommunication service provider, and the other electronic device is a terminal device. For example, the first electronic device 110 is the interface node (network node), and the second electronic device 160 is the terminal device (wireless device), or the first electronic device 110 is the terminal device (wireless device), and the second electronic device 160 is the interface node (network node)), the WD comprising a radio interface and a processing circuitry (Fig. 1, [0044] The second electronic device 160 includes a second transceiver 163 and a second baseband processing circuit 170 coupled together. The second electronic device 160 includes other suitable components, such as processors 161, memory 162, and the like.) configured to:
determine a reference value, the reference value indicating a largest index corresponding to a bit within a circular buffer for at least one code block of a transport block, the at least one code block having been selected for transmission of the transport block (Fig. 2, [0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. In the FIG. 2 example, the redundancy versions RV0-RV2 are redundancy versions having pre-defined indexes, and the redundancy versions RV3 and RV4 depend on the redundancy version of the last transmission (or last retransmission). (Fig. 6 Steps 610-S699) [0089] FIG. 6 shows a flow chart outlining a process 600 according to an embodiment of the disclosure. In an example, the process 600 is executed by an electronic device, such as the second electronic device 160 in the FIG. 1 example. The process starts at S601 and proceeds to S610. [0090] At S610, wireless signals of a transmission of a redundancy version for a code block are received. [0091] At S620, the wireless signals are processed, and the code block is decoded. [0092] At S630, the electronic device detects whether the code block is decoded with success. In an example, the code block includes CRC bits, and the electronic device detects errors based on the CRC bits. When errors are detected, the process proceeds to S640; otherwise, the process proceeds to S670. [0093] At S640, a negative acknowledgement is transmitted. [0094] At S650, wireless signals of a retransmission of another redundancy version for the code block is received. [0095] At S660, the retransmission is combined with previous transmission and retransmissions. The code block is decoded based on the combined transmissions. Then the process returns to S630. [0096] At S670, an acknowledgement is transmitted, and the process proceeds to S699 and terminates);
determine a condition based on the reference value (If WD is the first electronic device of Fig. 1, then see Fig. 5, [0085] At S540, a redundancy version is selected. For an initial transmission, an initial redundancy version, such as RV0 is selected. [0086] At S550, the selected redundancy version is transmitted. [0087] At S560, the first electronic device 110 determines whether a re-transmission is needed. When a retransmission is needed, the process proceeds to S570; otherwise, the process proceeds to S599 and terminates. [0088] At S570, a reason for retransmission (retransmission scenario) is determined and the process returns to S540 to select a redundancy version based on the retransmission scenario. 
If WD is the second electronic device of Fig. 1, then see [0092] At S630, the electronic device detects whether the code block is decoded with success. In an example, the code block includes CRC bits, and the electronic device detects errors based on the CRC bits. When errors are detected, the process proceeds to S640. [0095] At S660, the retransmission is combined with previous transmission and retransmissions. The code block is decoded based on the combined transmissions (which obviously include corresponding RV with corresponding pre-defined index as a reference value). Then the process returns to S630).
LEE is silent determine a condition based on the reference value, and based on the condition, perform an action related to processing of one or more code blocks of the transport block, the processing circuitry being configured to perform the action by being configured to perform one of skip decoding and partial skip decoding a reception of the one or more code blocks of the transport block based on the condition.
In an analogous art, SARKIS teaches determine a condition based on the reference value (Fig. 2, [0091] UE 115-a may be designed to sustain an information throughput for

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where 14 is the slot duration in symbols and TBS.sub.max indicates a maximum TBS….such that UE 115-a may sustain information throughput up to a predetermined decoding throughput threshold (TP.sub.max). TP.sub.max may be given as follows in Equation 1.	

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

); and
based on the condition, perform an action related to processing of one or more code blocks of the transport block, the processing circuitry being configured to perform the action by being configured to perform one of skip decoding and partial skip decoding a reception of the one or more code blocks of the transport block based on the condition ([0084] In some cases, the error correcting codes (e.g., LDPC) may include a circular buffer that indicates how many bits a decoder has to decode for a codeword. The circular buffer may include different redundancy versions (RVs) to indicate where the bits for the codeword start within a codeblock, where four different types of RVs are defined. For example, a first RV (e.g., RV0) may indicate that the codeword starts at bit 0 of the codeblock (a largest index corresponding to a bit within a circular buffer for the at least one code block for RV0), a second RV (e.g., RV1) may indicate that the codeword starts at roughly the quarter mark of the codeblock (a largest index corresponding to a bit within a circular buffer for the at least one code block for RV1), a third RV (e.g., RV2) may indicate that the codeword starts at the halfway mark of the codeblock, and a fourth RV (e.g., RV3) may indicate that the codeword starts at roughly the five-sixths mark of the codeblock. Once bits of the codeword reach the end of the codeblock for the second, third, and fourth RVs, the bits may wrap around to bit 0 of the codeblock (e.g., circle around based on the circular buffer) (a largest index corresponding to a bit within a circular buffer for the at least one code block for respective RV). In some cases, initial transmissions may be transmitted according to RV0.

(Fig. 2, [0091]) UE 115-a may be designed to sustain an information throughput for

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where 14 is the slot duration in symbols and TBS.sub.max indicates a maximum TBS….such that UE 115-a may sustain information throughput up to a predetermined decoding throughput threshold (TP.sub.max). TP.sub.max may be given as follows in Equation 1.	

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


[0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
 See also Fig. 3, Step 335, [0122] at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005]).

Regarding claim 11, LEE teaches the WD of claim 9, wherein the processing circuitry is configured to perform the action by being configured to perform one of a skip transmission and a partial skip transmission for a transmission of the one or more code blocks of the transport block based on the condition (Fig. 1, [0020] The communication system 100 includes a first electronic device 110 and a second electronic device 160 that are in wireless communication. [0022] one of the first electronic device 110 and the second electronic device 160 is an interface node in a telecommunication service provider, and …. the first electronic device 110 is the terminal device (wireless device), and the second electronic device 160 is the interface node (network node). Fig. 2, ([0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. In the FIG. 2 example, the redundancy versions RV0-RV2 are redundancy versions having pre-defined indexes, and the redundancy versions RV3 and RV4 depend on the redundancy version of the last transmission (or last retransmission). [0029] In an example, the redundancy versions RV0-RV2 are defined according to the start positions. In the FIG. 2 example, the redundancy version RV0 is defined by a start position as shown by 221, the redundancy version RV1 is defined by a start position as shown by 222, and the redundancy version RV2 is defined by a start position as shown by 223. In an embodiment, the start positions are indicated by fixed values. In an example, the fixed values are indicative of start positions for the redundancy versions RV0-RV2 in the circular buffer 220 (indicating a partial skip transmission for a transmission of one or more code blocks of the transport block for overlapping transmission bits between last RV and next RV as shown in Fig. 2). [0032] Further, in the FIG. 2 example, the redundancy version RV3 is defined to continue from the redundancy version of the last transmission for the code block. For example, when the last transmission has the redundancy version RV0, and the redundancy version RV3 is used for the next retransmission, the next retransmission (corresponding to the redundancy version RV3) starts after the last bit of the redundancy version RV0, as shown by 231. When the last transmission has the redundancy version RV2 and the redundancy version RV3 is used for the next retransmission, the next retransmission (corresponding to the redundancy version RV3) starts after the last bit of the redundancy version RV2, as shown by 233 (indicating a skip transmission for skipping the transmission bits of the last RV in transmission of next RV). (Fig. 5 Steps S540-599) [0085] At S540, a redundancy version is selected. For an initial transmission, an initial redundancy version, such as RV0 is selected. [0086] At S550, the selected redundancy version is transmitted. [0087] At S560, the first electronic device 110 determines whether a re-transmission is needed. When a retransmission is needed, the process proceeds to S570; otherwise, the process proceeds to S599 and terminates. [0088] At S570, a reason for retransmission (retransmission scenario) is determined and the process returns to S540 to select a redundancy version based on the retransmission scenario).

Regarding claim 12, LEE is silent about the network node of claim 9, wherein the condition includes whether the reference value one of exceeds and at least meets a threshold value.
SARKIS teaches wherein the condition includes whether the reference value one of exceeds and at least meets a threshold value ([0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
(Fig. 3, Steps 330-335, [0121]) At 330, UE 115-b may decode the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions being less than the predetermined decoding throughput threshold.
[0122] Alternatively, at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005]).

Regarding claim 13, LEE is silent about the WD of claim 9, wherein the processing circuitry is configured to perform the action by being configured to, if the reference value one of exceeds and at least meets a threshold, discard at least one received bit in the circular buffer for the one or more code blocks before decoding the bits in the circular buffer.
SARKIS teaches wherein the processing circuitry is configured to perform the action by being configured to, if the reference value one of exceeds and at least meets a threshold, discard at least one received bit in the circular buffer for the one or more code blocks before decoding the bits in the circular buffer ([0084] Once bits of the codeword reach the end of the codeblock for the second, third, and fourth RVs, the bits may wrap around to bit 0 of the codeblock (e.g., circle around based on the circular buffer (it is obvious that once bits of the codeword reach the end of the codeblock for the second, third, and fourth RVs, discarding previously received at least one bit in the circular buffer for the one or more code blocks before decoding the bits in the circular buffer)
[0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
(Fig. 3, Steps 330-335, [0121]) At 330, UE 115-b may decode the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions being less than the predetermined decoding throughput threshold (obviously decoding may be done after discarding at least one bit in the circular buffer as explained above with respect to [0084]). [0122] Alternatively, at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005])).

Regarding claim 14, LEE teaches the WD of claim 9, wherein the transmission of the transport block includes at least one of an initial transmission and a retransmission (Fig. 2, [0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. (Fig. 5 Steps 540-S570) [0085] At S540, a redundancy version is selected. For an initial transmission, an initial redundancy version, such as RV0 is selected. [0086] At S550, the selected redundancy version is transmitted. (Fig. 6, Steps S610-S699,  [0089]) FIG. 6 shows a flow chart outlining a process 600 according to an embodiment of the disclosure. In an example, the process 600 is executed by an electronic device, such as the second electronic device 160 in the FIG. 1 example. The process starts at S601 and proceeds to S610. [0090] At S610, wireless signals of a transmission of a redundancy version for a code block are received. [0091] At S620, the wireless signals are processed, and the code block is decoded. [0092] At S630, the electronic device detects whether the code block is decoded with success. In an example, the code block includes CRC bits, and the electronic device detects errors based on the CRC bits. When errors are detected, the process proceeds to S640; otherwise, the process proceeds to S670. [0093] At S640, a negative acknowledgement is transmitted. [0094] At S650, wireless signals of a retransmission of another redundancy version for the code block is received. [0095] At S660, the retransmission is combined with previous transmission and retransmissions. The code block is decoded based on the combined transmissions. Then the process returns to S630. [0096] At S670, an acknowledgement is transmitted, and the process proceeds to S699 and terminates).

Regarding claim 15, the claim is interpreted, mutatis mutandis, of claim 1 and rejected for the same reason as set forth for claim 9.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 12.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 13.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 14.

Regarding claim 21, LEE is silent about the network node of claim 3, wherein the processing based at least in part on the reference value comprises processing according to whether the reference value exceeds or at least meets a threshold value.
SARKIS teaches wherein the processing based at least in part on the reference value comprises processing according to whether the reference value exceeds or at least meets a threshold value (([0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
(Fig. 3, Steps 330-335, [0121]) At 330, UE 115-b may decode the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions being less than the predetermined decoding throughput threshold.
[0122] Alternatively, at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005]).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Regarding claim 23, LEE teaches the network node of claim 11, wherein the condition includes whether the reference value one of exceeds and at least meets a threshold value (Fig. 2, ([0028] In the FIG. 2 example, the encoded code block in the circular buffer 220 is configured according to the hybrid redundancy version design to form multiple redundancy versions RV0-RV4. In the FIG. 2 example, the redundancy versions RV0-RV2 are redundancy versions having pre-defined indexes, and the redundancy versions RV3 and RV4 depend on the redundancy version of the last transmission (or last retransmission). [0029] In an example, the redundancy versions RV0-RV2 are defined according to the start positions. In the FIG. 2 example, the redundancy version RV0 is defined by a start position as shown by 221, the redundancy version RV1 is defined by a start position as shown by 222, and the redundancy version RV2 is defined by a start position as shown by 223. In an embodiment, the start positions are indicated by fixed values. In an example, the fixed values are indicative of start positions for the redundancy versions RV0-RV2 in the circular buffer 220 (indicating as shown in Fig. 2, one condition can be with the start position RV0 and RV1 or the reference value meets a threshold value of circular buffer size, whereas start position of RV2 causing the wraparound of the circular for exceeding the end of the circular buffer)).

Regarding claim 24, LEE is silent about the WD of claim 11, wherein the processing circuitry is configured to perform the action by being configured to, if the reference value one of exceeds and at least meets a threshold, discard at least one received bit in the circular buffer for the one or more code blocks before decoding the bits in the circular buffer.
SARKIS teaches wherein the processing circuitry is configured to perform the action by being configured to, if the reference value one of exceeds and at least meets a threshold, discard at least one received bit in the circular buffer for the one or more code blocks before decoding the bits in the circular buffer ([0084] Once bits of the codeword reach the end of the codeblock for the second, third, and fourth RVs, the bits may wrap around to bit 0 of the codeblock (e.g., circle around based on the circular buffer (it is obvious that once bits of the codeword reach the end of the codeblock for the second, third, and fourth RVs, discarding previously received at least one bit in the circular buffer for the one or more code blocks before decoding the bits in the circular buffer)
[0096] The decoding throughput for the TB may be defined below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where C′ is the number of transmitted codeblocks in the TB, N.sub.cb is the circular buffer size (e.g., maximum possible number of coded bits per codeblock without repetition), and L is the PDSCH duration in symbols. As such, a proposed decodability may be given as follows by Equation 3.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[0097] So UE 115-a may refrain from decoding a subsequent transmission (e.g., subsequent transmission 210) of a TB when the condition given by Equation 3 is satisfied. [0098] Additionally, UE 115-a may utilize Equation 3 for determining whether to decode subsequent transmission 210 if subsequent transmission 210 is transmitted not using an RV0 of a TB (e.g., if subsequent transmission 210 is transmitted using RV1, RV2, or RV3). For example, RV0 may not be expected to lower a code rate of the TB significantly to affect the decoding throughput of the TB, and as such, if the TB is transmitted with RV0, UE 115-a may attempt to decode the TB. So UE 115-a may determine whether to decode based on the redundancy version used to transmit the TB. (Eq. 3 showing one of the left hand side parameters including the circular buffer size for a RV (based at least in part on the reference value) may cause exceeding the predetermined decoding rate of UE or WD, causing UE or WD to one of skip decoding and partial skip decoding a reception of one or more code blocks of the transport block).
(Fig. 3, Steps 330-335, [0121]) At 330, UE 115-b may decode the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions being less than the predetermined decoding throughput threshold (obviously decoding may be done after discarding at least one bit in the circular buffer as explained above with respect to [0084]). [0122] Alternatively, at 335, UE 115-b may refrain from decoding the subsequent transmission based on the effective UE throughput of the one or more subsequent transmissions exceeding the predetermined decoding throughput threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SARKIS to the system of LEE in order to take the advantage of improved methods, systems, devices, and apparatuses that support resolving decodability for subsequent transmissions whose throughput exceeds a threshold when a user equipment is unsuccessful decoding initial transmission (SARKIS: [0005])).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
NOH et al. (US 20210203361 A1), describing METHOD AND APPARATUS FOR TRANSMITTING INFORMATION
XU et al. (US 20210119735 A1), describing RATE-MATCHING SCHEME FOR POLAR CODES
XU et al. (US 20200259505 A1), describing UNIFIED PATTERN FOR PUNCTURING AND SHORTENING POLAR CODES
KIM et al. (US 20200244285 A1), describing RATE MATCHING PERFORMING METHOD FOR LDPC CODE AND COMMUNICATION DEVICE THEREFOR
Ye et al. (US 20200235759 A1) describing METHOD AND APPARATUS FOR LOW-DENSITY PARITY-CHECK (LDPC) CODING
ZHENG et al. (US 20190393978 A1), describing COMMUNICATIONS METHOD AND APPARATUS
MA et al. (US 20190393985 A1), describing INFORMATION PROCESSING METHOD, APPARATUS, COMMUNICATIONS DEVICE, AND COMMUNICATIONS SYSTEM
KWON et al. (US 20190191487 A1), describing USER EQUIPMENT (UE), EVOLVED NODE-B (ENB) AND METHODS FOR DYNAMIC HYBRID AUTOMATIC REPEAT REQUEST (HARQ)
LUO et al. (US 20190068333 A1), describing Determining Maximum Transport Block Size
Wu et al. (US 20190058548 A1), describing TECHNIQUES OF ADDITIONAL BIT FREEZING FOR POLAR CODES WITH RATE MATCHING
Soriaga et al. (US 20190052400 A1), describing SELF-DECODABLE REDUNDANCY VERSIONS FOR LOW-DENSITY PARITY-CHECK CODES
Nammi et al. (US 20180367253 A1), describing FACILITATING NOTIFICATIONS TO INDICATE FAILED CODE BLOCK GROUPS IN 5G OR OTHER NEXT GENERATION NETWORKS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413